Citation Nr: 1828251	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.  

The Veteran testified in a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2015; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in December 2015 for additional development.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.

2.  The Veteran's left knee disability is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that any outstanding treatment records from the USS Repose and Naval Hospital Dam Neck referenced in the December 2015 remand are unavailable.  The claims file reflects that attempts were made to request the records and that any addition attempts would be unsuccessful.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran was notified in a February 2017 letter and informed of alternative records and evidence which could support his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The claims file reflects that all efforts to obtain these records have been exhausted.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.  

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

III.  Bilateral Knee Disabilities

The Veteran asserts that his current right knee disability is the result of an in-service injury sustained playing football.  During his Board hearing in August 2015, he testified that he injured his right knee in August 1968 while playing football at Dam Neck, Virginia and received treatment at Dam Neck after the injury.  He also asserts that his current left knee disability is the result of an instance of cellulitis while stationed in Vietnam.  During his hearing, the Veteran reported that he developed a skin infection in Vietnam that went up his left leg "into [his] knee" and was treated for the condition aboard the hospital ship USS Repose.  As discussed below, the competent and credible evidence of record is against a finding that the Veteran's right or left knee disability is related to his active duty service.

The Veteran's service treatment records are silent as to any injury or disability of either knee while on active duty.  Although his service treatment records do show that he was treated for cellulitis of his left leg in November 1966, and indicated that he had a similar episode in June of that year, the record indicates that the Veteran's cellulitis completely resolved after 3 days of treatment at the hospital.  Further, a September 1968 extension examination and November 1968 discharge examination did not indicate any right knee or left knee problems.  A separate September 1968 entry also stated he was found physically qualified for extension.  The only entry in his treatment records for August 1968 simply note that he applied for a Pennsylvania driver's license.  

A May 1969 post-service treatment record stated that the Veteran alleged he injured his right knee during service in 1968, reportedly tearing ligaments.  He indicated experiencing knee discomfort since the time of the injury and reported pain, stiffness, swelling, and once collapsing.  The Veteran stated he twisted and reinjured his knee in January 1969 and an x-ray by his employer's company physician reported exacerbation of a chronic injury.  The physician ordered additional x-rays of his right knee which revealed normal joint spaces and unremarkable component bones and soft tissues.  The physician concluded that the Veteran had an unstable right knee.

An August 1969 VA examination indicated some tenderness and instability of the right knee.  The August 1969 VA examiner noted that there were no residuals of cellulitis of the Veteran's left leg.

An April 1973 private treatment record showed that the Veteran had an operation to repair a torn left medial meniscus.  The Veteran stated that he previously injured both knees during active duty service playing football, and that his cousin kicked him in the left knee in March 1973 causing it to be painful and unstable.

In October 1976 and October 1977 VA examinations, the Veteran indicated that his right and left knees had been painful since 1967 and that he hurt them playing football.  An October 1976 x-ray revealed some calcifications and "loose" bodies within the region of the joint space of the right knee, but no evidence of other significant abnormality or pathology was seen related to the bones of the knees or of the soft tissues.  An October 1977 x-ray revealed some bony and/or calcific fragments located within the posterior joint space and suprapatellar region of the right knee, with no evidence of other significant abnormality or pathology related to the knees. 

An October 1977 statement from the Veteran's private physician indicated he was seen in April 1973 with knee symptoms bilaterally.  The physician indicated he performed an arthrogram of both knees and that he had "arthrotomy of the left knee."

An October 2016 VA examination indicated that the Veteran had right knee osteoarthritis and degenerative arthritis.  The examiner noted that the Veteran claimed he injured his knee while playing recreational football at the base in Dam Neck, Virginia.  However, he claimed that he never had a right knee injury that required medical attention or hospitalization during active duty and he "would just shake it off and keep going...."  After a review of the record, the examiner concluded the Veteran's right and left knee disabilities were less likely than not related to his military service.  The examiner stated that the record failed to show any evidence that he had documented meniscal or cartilage damage during active duty or that the suffered any significant or substantial injury that would produce or contribute to the development of such a condition later.  Even when presuming an in-service football injury, the examiner noted that the Veteran admitted he never sought medical treatment such an injury while in the military and there was no indication he was placed on a duty restriction related to the injury.  The examiner further noted that he acknowledged during the interview that he played recreational football before, during, and after his period of active duty service.  The examiner observed that the record did not indicate that he sought medical treatment for arthritis of his knees until when obtaining treatment from VA in 2009.  The examiner concluded it was instead more likely than not that some other acute post-service injury caused a meniscal tear or damage of the left knee that required operative meniscectomy in or around 1972, based upon the fact that that knee was normal at discharge and the cellulitis of the left knee had totally resolved at the time.  The examiner indicated that the Veteran had a fairly normal and symmetrical pattern or arthritis development over the 47 years since his discharge from service, consistent with the normal age-related pattern of degenerative arthritis, and that provided the most likely explanation for why there were no pertinent treatment records between 1972 and 2009.  

Although the Veteran asserts that his current bilateral knee disabilities are related to service, the medical evidence of record is against such a finding.  The Board notes that despite the evidence of instability of his right knee in 1969, the record does not reveal any subsequent diagnosis or treatment for right knee instability, including after stability testing during his most recent VA examination; therefore, the record does not indicate the existence of a current right knee disability related to instability of the joint.  Additionally, the Veteran was not diagnosed with his current knee disabilities until several years after his discharge from active duty service and admitted that he injured both knees on separate occasions after separation from active duty.  Furthermore, the probative medical evidence of record refutes a nexus between his current knee disabilities and his military service.  The Veteran is competent to report the symptoms he experiences related to his knees, but he is not competent or qualified to make a medical diagnosis or provide an opinion as to the etiology of his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Absent any competent and credible evidence to the contrary, the Board finds that the Veteran's current bilateral knee disabilities are not related to his active duty military service, and therefore his claims are denied.

ORDER

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.




____________________________________________
	M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


